DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/26/2020 has been acknowledged and entered. 

Allowable Subject Matter
Claims 1-15 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a third diffusion layer of the second conductivity type which is formed in at least part of a surface layer of the second diffusion layer; … wherein the third diffusion layer is formed to be shallower than the second diffusion layer, the fourth diffusion layer is formed inside the third diffusion layer in a cross-sectional view, and the third diffusion layer is formed at a position asymmetric with respect to the second diffusion layer in a cross-sectional view" and the limitations of base claim 10 including “forming a third diffusion layer of the second conductivity type by ion rotational implantation in at least part of a surface of the second diffusion layer which is exposed from the resist pattern; and forming a fourth diffusion layer of the first conductivity type by ion implantation partially in a surface of the third diffusion layer which is exposed from the resist pattern”. In particular, the prior art of record falls short with regards to teaching the semiconductor device wherein the second through fourth diffusion layers have the relationships as claimed wherein the third diffusion layer is specifically formed in at least part of a surface layer of the second diffusion layer such that the third diffusion layer is formed to be shallower than the second diffusion layer and at a position asymmetric with respect to the second diffusion layer in a cross-sectional view. Furthermore, the prior art of record fails to specifically teach the method of forming the silicon carbide device including using the same resist pattern to ion rotationally implant a third diffusion layer in at least part of a surface layer of the second diffusion layer and ion implant the forth diffusion layer in a surface layer of the third diffusion layer.  
In example:
(i) Kagawa et al. (U.S. Patent Pub. No. 2015/0357415) teaches a silicon carbide semiconductor device, comprising: a silicon carbide semiconductor layer of a first conductivity type; a third diffusion layer of a second conductivity type which is formed in a surface layer of the silicon carbide semiconductor layer; a fourth diffusion layer of the first conductivity type which is partially formed in a surface layer of the third diffusion layer, and a second diffusion layer of the second conductivity type which is partially formed in a surface layer of the silicon carbide semiconductor layer; wherein the third diffusion layer is formed to be shallower than the second diffusion layer, the fourth diffusion layer is formed inside the third diffusion layer in a cross-sectional view, and the second diffusion layer is formed at a position asymmetric with respect to the third diffusion layer in a cross-sectional view but fails to specifically teach that the third diffusion layer is formed in at least part of a surface layer of the second diffusion layer and wherein the third diffusion layer is formed at a position asymmetric with respect to the second diffusion layer in a cross-sectional view. Furthermore, Kagawa also fails to teach the method of forming the silicon carbide semiconductor device as claimed. 
(ii) Sugimoto et al. (JP 2004-363515A) teaches a silicon carbide semiconductor device, comprising: a silicon carbide semiconductor layer of a first conductivity type; a third diffusion layer of a second conductivity type which is formed in a surface layer of the silicon carbide semiconductor layer; a fourth diffusion layer of the first conductivity type which is partially formed in a surface layer of the third diffusion layer, and a second diffusion layer of the second conductivity type which is partially formed in a surface layer of the silicon carbide semiconductor layer; wherein the third diffusion layer is formed to be shallower than the second diffusion layer, the fourth diffusion layer is formed inside the third diffusion layer in a cross-sectional view, but fails to specifically teach that the third diffusion layer is formed in at least part of a surface layer of the second diffusion layer and wherein the third diffusion layer is formed at a position asymmetric with respect to the second diffusion layer in a cross-sectional view. Furthermore, Sugimoto also fails to teach the method of forming the silicon carbide semiconductor device as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        June 17, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894